DETAILED ACTION
Claims 21-40 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2020, 1/28/2021 and 8/3/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 21-25, 27 and 29-40 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shivadas et al. (US Patent No. 9,247,317) [hereinafter “Shivadas”].

As per claim 21, Shivadas teaches a computerized packager apparatus, comprising: first data interface apparatus configured to communicate with a network (Fig. 10, computer system has I/O module communicating with a network); digital processing apparatus in data communication with the first interface apparatus (Fig. 10, computer system has a processor); and storage apparatus in data communication with the first data interface apparatus and the digital processing apparatus (Fig. 10, computer system has memory/storage) and comprising at least one computer program (Fig. 10, computer system has computer program running a client application), the at least one computer program comprising a plurality of instructions which are configured to, when executed by the digital processing apparatus: receive digitally rendered video data for use with adaptive bitrate streaming (Col. 1, lines 15-20, computer system designed for adaptive bitrate streaming), the digitally rendered video data comprising one or more key frames separated by one or more transitional frames (Col. 7, lines 40-45, key frames interspersed among non-key video frames, i.e. transitional frames); generate one or more key frame files from the digitally rendered video data, the one or more key frame files comprising a consecutive sequence of key frames (Abstract, trick play index, i.e. a file that contains all the locations of the key frames of the video data); generate a key see also (Col. 8, lines 60-67, request by client device to stream video content based on current time); and based at least on the request, cause transmission of transmit one or more portions of the one or more key frame files to the computerized client device (Col. 13, lines 1-5, downloading to the client device the key frames based on the trick play request and index), the one or more portions comprising the indicated key frame and a plurality of key frames being at least one of immediately preceding or immediately following, the indicated key frame (Col. 13, lines 5-15, the key frames downloaded includes either key frames current and/or previous and next frames depending on a fast forward or rewind request) see also (Col. 9, lines 62-65, key frames are provided based on the current time stamp at the client device).

see Col. 11 lines 61-Col. 12 line 5, describing trick play index and key frame records, i.e. “key frame files”).

As per claim 23, Shivadas teaches the computerized packager apparatus of Claim 21, wherein the transmission of the one or more portions of the one or more key frame files to the computerized client device comprises transmission of encrypted one or more portions of the one more key frame files to the computerized client device (Col. 14, lines 50-53, Shivadas describes incorporating encryption standards to protect portions of the video data which includes the trick play index and key frame records see Col. 11 lines 61-Col. 12 line 5, describing providing to the client device a trick play index and key frame records, i.e. “key frame files” to access key frames during a trick play request).

As per claim 24, Shivadas teaches the computerized packager apparatus of Claim 21, wherein the one or more portions of the one or more key frame files comprise one or more encrypted portions of the one or more key frame files (Col. 14, lines 45-55, system has a stream processor to store and process encrypted portions of the video content, 

As per claim 25, Shivadas teaches the computerized packager apparatus of Claim 21, wherein the plurality of instructions are further configured to, when executed by the digital processing apparatus: segment the digitally rendered video data into a plurality of portions (Claim interpretation – Examiner interprets portion to include any sort of segmentation of the video data including dividing it into key frames – if there is a more specific meaning Examiner suggests including this into the claim language) see (Col. 12, lines 1-10, dividing video data into key frames, i.e. “portions”); and generate a master manifest data structure comprising a plurality of addresses corresponding to the plurality of portions of the segmented digitally rendered video data  (Col. 12, lines 5-15, container file includes all key frame records which include network addresses and offsets of each key frame, i.e. portion of the video data).

As per claim 27, Shivadas teaches a computerized method for providing video data for display, the computerized method comprising: receiving digitally rendered video data, the digitally rendered video data comprising two or more key frames separated by one or more transitional frames (Col. 7, lines 40-45, key frames interspersed among non-key see also (Col. 12, lines 1-10, container files with key frame records are provided which are subsequently delivered to the client device), the key frame manifest data comprising (i) a listing of addresses for the encrypted plurality of video segments (Abstract, trick play index includes network locations of key frames, i.e. network addresses), and (ii) byte information for the two or more key frames of the encrypted plurality of video segments (Col. 11 line 65 – Col. 12 line 12, KF record includes byte information of the respective key frame in the particular container file); and providing the key frame manifest data for delivery to a computerized client device (Col. 12, lines 1-10, container files with key frame records are provided which are subsequently delivered to the client device).

As per claim 29, Shivadas teaches the computerized method of Claim 27, wherein one or more of the plurality of video segments each comprises one or more transitional frames preceding the only one key frame of the video segment (Col. 7, lines 39-43, a video block with non-key frames, i.e. transitional frames like P-frames and B-frames see Shivadas, then a single key frame, followed by more non-key frames).
 
As per claim 31, Shivadas teaches the computerized method of Claim 27, wherein the receiving of the digitally rendered video data comprises receiving encoded digitally rendered video data (Col. 1, lines 9-12, video segments are encoded based on various parameters including bitrate and resolutions), the encoded digitally rendered video data encoded into a plurality of encoding types based on one or more policies of at least one of the computerized client device or a content delivery network associated therewith (Col. 1, lines 14-18, client device has different system requirements as far as available bandwidth, i.e. “system policies”, which dictates which encoded video will be downloaded).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30, 32, 33 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Shivadas in view of Lee et al. (US PGPUB No. 2008/0205644) [hereinafter “Lee”].

As per claim 30, Shivadas teaches the computerized method of Claim 27, further comprising: based at least on receipt of data representative of a request for a key frame, retrieving a video segment referenced by an address included in the data representative of the request (Col. 12, lines 11-14, request for key frame by client device includes network address like an URL); and extracting bytes from the video segment, the extracted bytes corresponding to byte information included in the data representative of the request for the key frame (Col. 12, lines 11-14, request for key frame will include a byte offset which would be used to extract the key frame based on byte location).
Shivadas does not explicitly teach an encrypted video segment; and decrypting the retrieved encrypted video segment. Lee teaches an encrypted video segment (Abstract, encrypting frames of a video file, i.e. MPEG see [0035]); and decrypting the retrieved encrypted video segment ([0020], decryption of the frames of the video, i.e. MPEG).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Shivadas with the teachings of Lee, an encrypted video segment; and 

As per claim 32, Shivadas teaches a computer readable apparatus comprising a non-transitory storage medium, the non-transitory storage medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed on a digital processing apparatus: receive digitally rendered video data (Col. 1, lines 15-20, computer system designed for receiving and transmitting video content to clients with adaptive bitrate streaming); generate a manifest data structure for the digitally rendered video data (Abstract, trick play index contains network locations, i.e. addresses, of the key frames across network) see also (Col. 7, lines 58-67, program stream indexes with container files with key frame records are provided which are subsequently delivered to the client device); provide the manifest data structure for delivery to a computerized client device (Col. 7, lines 63-65, providing information from program stream index to client devices); receive, from the computerized client device, data representative of a request for a key frame (Col. 6, lines 1-5, program stream index contains network addresses for accessing the streams in various bitrates) see also (Col. 4, lines 14-17, accessing the streams in container files at corresponding network addresses); based at least on the request, retrieve a portion of the digitally rendered video data (Col. 4, lines 14-17, using the network addresses the streams are retrieved and delivered to the clients); and cause transmission of the portion of the digitally rendered video data to the computerized client device (Col. 4, lines 14-17, delivering bitrate video streams to client).

	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Shivadas with the teachings of Lee, cause a computerized headend network entity to decrypt the retrieved portion of the digitally rendered video data, to protect copyrighted material from being pirated by malicious attackers.

As per claim 33, the combination of Shivadas and Lee teaches the computer readable apparatus of Claim 32, wherein the data representative of the request comprises a byte offset and a number of bytes of the key frame (Shivadas; Col. 12, lines 5-10, KF record includes byte offset and byte size of key frame), and the retrieval of the portion of the digitally rendered video data comprises retrieval of the portion of the digitally rendered video data referenced by the byte offset and the number of bytes included in the data representative of the request for the key frame (Shivadas; Col. 12, lines 5-14, request for key frame will include a byte offset and byte size which would be used to extract the key frame based on byte location).

As per claim 37, the combination of Shivadas and Lee teaches the computer readable apparatus of Claim 32, wherein the plurality of instructions are further configured to, when executed by the digital processing apparatus: cause encoding the retrieved see also (Shivadas; Col. 1 lines 39-40, factoring the limited memory capacity of a client device when streaming to the client), at least a portion of the encoding performed prior to the transmission of the decrypted portion of the digitally rendered video data to the computerized client device (Shivadas; Col. 4, lines 11-14, encoding is performed prior to transmission) (Claim combination - content would be encrypted and decrypted in combination with the teachings of Lee see above, to further protect the video content from malicious attack or use).

As per claim 38, the combination of Shivadas and Lee teaches the computer readable apparatus of Claim 32, wherein the plurality of instructions are further configured to, when executed by the digital processing apparatus: cause modification of at least one of resolution (Shivadas; Col. 4, lines 5-7, modification of encoding based on resolution), bit rate (See id., modification of encoding based on bitrate), or aspect ratio (Claim interpretation – “aspect ratio” is an optional feature thus is not required to be in the prior art – however, adaptive bitrate streaming incorporating different aspect ratios is well known in the art see pertinent arts below) of the retrieved portion of the digitally rendered video data based at least on capabilities of the computerized client device prior to the transmission of the decrypted portion of the digitally rendered video data to the computerized client device (Shivadas; Col. 1, lines 15-20, adaptive bitrate streaming see also (Shivadas; Col. 1 lines 39-40, factoring the limited memory capacity of a client device when streaming to the client).

As per claim 39, the combination of Shivadas and Lee teaches the computer readable apparatus of Claim 32, wherein the receipt of the digitally rendered video data comprises receipt of a digitally rendered video file configured for use with adaptive bitrate streaming (Shivadas; Col. 1, lines 15-20, encoding video files with adaptive bitrate streaming), the digitally rendered video file comprising an encrypted (Lee; [0016], image frame encryption apparatus provides encryption of the frames of the video, i.e. MPEG) digitally rendered video file comprising a plurality of key frames (Shivadas; Col. 7, lines 56-61, video blocks, each with a key frame, make up a video file), at least two of the plurality of key frames separated by one or more transitional frames (Shivadas; Col. 7, lines 39-50, when video blocks are lined up, there will be key frames separated by non-key frames, i.e. transitional frames), and the each of the plurality of the key frames is spaced apart at a prescribed interval of time (Shivadas; Col. 7, lines 56-62, key frames can be interspersed by a set number of non-key frames, i.e. 60N, which when played at a specific frame rate, i.e. 30 frames per sec, the key frames will be separated by a set time).

As per claim 40, the combination of Shivadas and Lee teaches the computer readable apparatus of Claim 32, wherein the receipt, from the computerized client device, of the data representative of the request for the key frame comprises receipt of an acceptable bitrate for the portion of the digitally rendered video data based on one or more network .

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shivadas and Lee in further view of Shatzkamer (US PGPUB No. 2013/0166690).

As per claim 34, the combination of Shivadas and Lee teaches computer readable apparatus of Claim 32 as well as cause a computerized packager apparatus disposed in a premises associated with the computerized client device to generate a plurality of video segments from the digitally rendered video data (Shivadas; Fig. 3, dividing streamed video content into sequential blocks).
The combination of Shivadas and Lee does not explicitly teach generate data indicative of a future time period that the digitally rendered video data is predicted to be requested by the computerized client device; based on the generated data, cause the computerized client device to preload at least the portion of the digitally rendered video data prior to a request for at least the portion of the digitally rendered video data by the computerized client device. Shatzkamer teaches generate data indicative of a future time period that the digitally rendered video data is predicted to be requested by the computerized client device (Abstract, with usage data requested by client building a user profile to predict a schedule for caching content, i.e. time periods for caching see also [0025]); based on the generated data, cause the computerized client device to preload at least the portion of the digitally rendered video data prior to a request for at 
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Shivadas and Lee with the teachings of Shatzkamer, generate data indicative of a future time period that the digitally rendered video data is predicted to be requested by the computerized client device; based on the generated data, cause the computerized client device to preload at least the portion of the digitally rendered video data prior to a request for at least the portion of the digitally rendered video data by the computerized client device, to deliver the most relevant content to the user in an efficient and quick manner.

As per claim 35, the combination of Shivadas, Lee and Shatzkamer teaches the computer readable apparatus of Claim 34, wherein the generation of the data indicative of the future time period is based at least on data representative of previous requests for digitally rendered content from users who have one or more demographic or psychographic parameters in common with a user of the computerized client device (Shatzkamer; [0048], caching most popular media files based on geographic locale, i.e. demographics).

Claims 36 is rejected under 35 U.S.C. 103 as being unpatentable over Shivadas and Lee in further view of Straub et al. (US PGPUB No. 2015/0373385) [hereinafter “Straub”].


The combination of Shivadas and Lee does not teach the virtual channel streaming digitally rendered content targeted to a user associated with the computerized client device, the digitally rendered content targeted based at least on one or more user preferences. Straub teaches the virtual channel streaming digitally rendered content targeted to a user associated with the computerized client device, the digitally rendered content targeted based at least on one or more user preferences (Abstract, rendered content is targeted by user preference by overlaying video with targeted content).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Shivadas and Lee with the teachings of Straub, the virtual channel streaming digitally rendered content targeted to a user associated with the computerized client device, the digitally rendered content targeted based at least on one or more user preferences, to provide the most desired or relevant content to the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Braness et al. (US PGPUB No. 2012/0173751), van der Schaar et al. (US PGPUB No. 2012/0179834) and Kiefer et al. (US PGPUB No. 2013/0061045) .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179. The examiner can normally be reached Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        December 31, 2021